SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No 2)* The First of Long Island Corporation Name of Issuer Common Stock, $.10 par value Title of Class of Securities CUSIP Number December 31, 2010 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 320734106 13G Page 2 of 4 Pages 1 NAME OF REPORTING PERSON: JackCanarick I.R.S. IDENTIFICATION NO. OF ABOVE PERSON: 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.2% 12 TYPE OF REPORTING PERSON IN CUSIP No. 320734106 13G Page3 of 4 Pages Item 1. (a) Name of Issuer The First of Long Island Corporation (b) Address of Issuer’s Principal Executive Offices 10 Glen Head Road Glen Head, NY 11545 Item 2. (a) Name of Person Filing.Jack Canarick (b) Address of Principal Business Office or, if none, Residence. 27 Glen Street Glen Cove, NY11542 (c) Citizenship. United States (d) Title of Class of Securities.Common Stock, $.10 par value (e) CUSIP Number.320734106 Item 3. If this statement is filed pursuant to Rule 13d-1(b), or 13d-2(b), check whether the person filing is a: (a) ¨ Broker or Dealer registered under Section 15 of the Act (b) ¨ Bank as defined in Section 3(a)(6) of the Act (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Act (d) ¨ Investment Company registered under Section 8 of the Investment Company Act (e) ¨ Investment Adviser in accordance with Rule 13d-1(b)(1)(ii)(E). (f) ¨ Employee Benefit Plan, Pension Fund which is subject to the provisions of the Employee Retirement Income Security Act of 1974 or Endowment Fund; see §240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company, in accordance with §240.13d-1(b)(ii)(G) (Note:See Item 7) (h) ¨ Group, in accordance with §240.13d-1(b)(ii)(H) Item 4. Ownership (a) Amount beneficially owned:363,000 (b) Percent of Class:4.2% based upon 8,707,665 shares of the Issuer outstanding as ofDecember 31, 2010. (c) Number of shares as to which the person has (i) Sole power to vote or to direct the vote:363,000 (ii) Shared power to vote or to direct the vote:0 (iii) Sole power to dispose or to direct the disposition of:363,000 (iv) Shared power to dispose or to direct the disposition of:0 CUSIP No. 320734106 13G Page4 of 4 Pages Item 5. Ownership of Five Percent or less of a Class. If this statement is being filed to report the fact that as of the date hereof, the reporting person has ceased to be the beneficial owner of more than 5% of the class of securities, check the following: x Item 6. Ownership of More Than Five Percent on Behalf of Another Person. Not Applicable Item 7. Identification and Classification of the Subsidiary which Acquired the Security Reported on by the Parent Holding Company.Not Applicable. Item 8. Identification and Classification of Members of the Group.Not Applicable. Item 9. Notice of Dissolution of Group.Not Applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 11, 2011 /s/ JACK CANARICK By:Jack Canarick
